Citation Nr: 1758420	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II.


REPRESENTATION

Whether represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from January 1953 to February 1983.  The Veteran had service during the Korean Conflict Era, the Vietnam Era and Peacetime.  For his meritorious service, the Veteran was awarded (among many other decorations) the National Defense Service Medal with 1st Oak Leaf Cluster and the Vietnam Service Medal with two Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed November 2005 rating decision denied the claim of service connection for erectile dysfunction.

2. Evidence received since the time of the final November 2005 rating decision is new and related to unestablished facts necessary to substantiate the claim of entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II.

3. Resolving all doubt in the Veteran's favor, the currently demonstrated erectile dysfunction was caused by his service-connected diabetes mellitus, type II.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

1.	New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.	The criteria for entitlement to service connection for erectile dysfunction on a secondary basis for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

The Veteran's initial claim for service connection for erectile dysfunction was denied in a November 2005 rating decision.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 
38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
 § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The November 2005 rating decision indicated that the claim remained denied because the medical evidence showed the Veteran's erectile dysfunction had its onset prior to his diagnosis of diabetes mellitus, type II.  New evidence received since that time includes a positive medical opinion from an April 2011 VA examiner that the onset of the Veteran's erectile dysfunction is deemed to be a complication of the Veteran's service-connected diabetes mellitus, type II.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection erectile dysfunction, secondary to diabetes mellitus, type II is reopened.

Service Connection

The Veteran asserts that his erectile dysfunction is secondarily related to his service-connected diabetes mellitus, type II.  As the evidence is found to be in equipoise with regard to the Veteran's erectile dysfunction, the claim will be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

The Board notes that the Veteran is currently diagnosed with erectile dysfunction, as noted in April 2011 VA examination.  As such, the Veteran has a current disability with regard to these claims and element (1) under 38 C.F.R. § 3.303 has been met.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran's service treatment records are absent any complaints of erectile  dysfunction.  Therefore, element (2), service-incurrence, is not met.  However, as the Veteran has claimed the disability as secondary to his service-connected diabetes mellitus, type II, secondary service connection must be considered.  In this regard, the Board notes that the December 2004 VA examiner determined that the Veteran's erectile dysfunction had its onset prior to the onset of the Veteran's service-connected diabetes mellitus, type II.

In contrast, the Board notes that an April 2011 examination reports that the onset of the Veteran's erectile dysfunction is a complication of his service-connected diabetes mellitus, type II.

Thus, with respect to element (3), given the evidence both in support of secondary service connection and against, the Board recognizes that the evidence is at least in relative equipoise as to whether the Veteran's erectile dysfunction is secondarily related to his service-connected diabetes mellitus, type II.

Because the evidence is at least in equipoise as to all required elements for a finding of service connection either direct or secondary, the Board finds that the criteria for service connection for erectile dysfunction are approximated.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II is reopened and, to that extent, the claim is granted.

Service connection for erectile dysfunction, secondary to diabetes mellitus, type II is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


